Name: Commission Regulation (EC) No 902/96 of 20 May 1996 concerning the classification of certain goods in the combined nomenclautre
 Type: Regulation
 Subject Matter: organisation of transport;  mechanical engineering;  iron, steel and other metal industries;  communications;  tariff policy
 Date Published: nan

 22.5.1996 EN Official Journal of the European Communities L 122/1 COMMISSION REGULATION (EC) No 902/96 of 20 May 1996 concerning the classification of certain goods in the combined nomenclautre THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 586/96 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is acceptance that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1996. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 84, 3. 4. 1996, p. 18. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description of goods Classification (CN) code Reason (1) (2) (3) 1. Clutch release mechanism with only one end-stop for automotive clutches of lightweight design, having a steel-plate guide sleeve incorporating a ball thrust bearing and a steel plate outer casing which may have spring-steel strips, snap-on connectors or metal throw-out pins attached. 8708 93 10 or 8708 93 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the wording of CN codes 8708, 8708 93, 8708 93 10 (for the industrial assembly) and 8708 90 90. 2. Clutch release mechanism with only one end-stop for automotive clutches of lightweight design, comprising a guide sleeve or sliding sleeve of aluminium or cast iron and a metal ring incorporating a ball thrust bearing. 8708 93 10 or 8708 93 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature nad the wording of CN codes 8708, 8708 93, 8708 93 10 (for the industrial assembly) and 8708 93 90. 3. Lawn-mowers consisting of the following essential parts presented together: Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, note 2 to Chapter 87 and the wording of CN codes 8701, 8701 90, 8701 90 11 as well as 8433, 8433 19 and 8433 19 90. (a) small tractor powered by a motor of up to 18 kW fitted with a hydraulic system (power take-off) to which various accessories can be connected; 8701 90 11 (b) cutting device as interchangeable equipment, designed to be connected to the power take-off on the tractor. 8433 19 90 4. Ferro-alloy (ferro-silicon) containing by weight approximately 40 % of iron, approximately 47 % of silicon, approximately 5 % of magnesium and a total of approximately 8 % of calcium, aluminium and rare earth metals. 7202 29 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 1 (c) and subheading Note 2 to Chapter 72 and the wording of CN codes 7202 and 7202 29 00. 5. Electrical apparatus in a compact assembly comprising: (a) a telephone set incorporating an answering machine (tape recording apparatus), and (b) a fax machine with sending/receiving equipment, scanning, recording and answering devices for the transmission (telefaxing) of text, images and graphics via the telephone system. The telephone set with answering and the fax machine are not intended to work at the same time 8517 21 00 Classification is determined by the provisions of general rules 1, 3c and 6 for the interpretation of the combined nomenclature, Note 3 of Section XVI (for component (a)) and the wording of CN codes 8517, 8517 21 and 8517 21 00. Neither component (a) nor component (b) gives the whole its essential character.